        Case 9:19-cv-00149-DLC Document 34 Filed 05/12/20 Page 1 of 12

                                                                         FILED
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                             MA{ 1 2 2020
                          MISSOULA DIVISION                              Clerk, U.S. District Court
                                                                            District Of Montana
                                                                                  ~it!ieoula

 KELLY TARBERT,                                      CV 19-149-M-DLC

                      Plaintiff,

 vs.                                                        ORDER

 ALEX AZAR, Secretary, U.S.
 Department of Health & Human
 Services,

                      Defendant.

       Tarbert requests attorney's fees under the Equal Access to Justice Act

("EAJA") for the work performed by her attorney, Allan McGarvey, in challenging

the Medicare Appeals Council's ("the Council") decision denying her relief.

(Docs. 3 0, 31.) For the reasons explained, the motion is granted in part.

                                    Background

       In 1997, Kelly Tarbert moved to Libby, Montana where she was exposed to

asbestos dust from a local mining operation and eventually developed respiratory

problems. (Doc. 28 at 3.) In 2011, Tarbert obtained a $51,908.00 settlement for

her asbestos-related injuries. (Id.) Under Medicare's secondary payer statute,

Medicare then sought reimbursement for medical bills that were subsequently

compensated by her settlement. (Id. at 3--4.) After considerable back and forth

with the agency, in October of 2012, Medicare produced a final bill of payments

                                          1
        Case 9:19-cv-00149-DLC Document 34 Filed 05/12/20 Page 2 of 12



for which it sought reimbursement. (Id. at 3-5.) However, Tarbert still disputed

some of the charges on her final bill. (Id.) Specifically, she disputed any charge

that occurred within ten years of her initial exposure as asbestos related injuries

have a minimum ten-year latency period. (Id. at 6.)

       Tarbert sought review of her case before an administrative law judge

("ALJ"). (Id. at 7.) At the hearing, McGarvey informed the ALJ that Tarbert was

only challenging the charges that were circled on the billing form. (Id. at 8.)

When the ALJ issued his written decision, he looked to the only place in the record

that contained circled charges-an outdated billing form that Tarbert had

submitted earlier in the dispute resolution process. 1 (Id. at 12.) The ALJ then

issued a "fully favorable" decision, however, his reliance on the outdated form

resulted in a reduction of only $208.03 instead ofTarbert's requested $1,782.31.

(See id. at 7-9).

       Tarbert then appealed to the Council. (Id.) Attached to her appeal, Tarbert

submitted the July 2012 form on which she circled a different set of disputed

charges. (Id. at 9.) Because Tarbert did not use Medicare's current billing

statement from October 2012, it appeared as though she was disputing only some

of the latency period charges. (Id.) To indicate the total in dispute, Tarbert



1
  The outdated billing form was from April 2012, whereas Medicare's final billing form was
issued in October 2012.
                                              2
          Case 9:19-cv-00149-DLC Document 34 Filed 05/12/20 Page 3 of 12



separately submitted an adding tape that corresponded to the circled charges on the

July 2012 form, but did not instruct the agency to disregard the circled charges on

the April 2012 form or otherwise explain the ALJ's confusion. (Id.) The Council

adopted the ALJ's decision after determining that Tarbert still had not clearly

identified the disputed charges. (Id.)

      Tarbert appealed to this Court. (Doc. 1.) The Court remanded upon finding

that the Council's decision was not supported by substantial evidence because

Tarbert's identification of the disputed charges was reasonably clear once the

records submitted by Tarbert were compared side by side. (Doc. 28 at 12-13.)

Tarbert now requests attorney's fees for McGarvey's time seeking this Court's

review.

                                     Discussion

      To award attorney's fees under the EAJA, a court must determine that

"(1) the plaintiff is the prevailing party; (2) the government has not met its burden

of showing that its positions were substantially justified or that special

circumstances make an award unjust; and (3) the requested attorney's fees and

costs are reasonable." Perez-Arellano v. Smith, 279 F.3d 791, 793 (9th Cir. 2002);

28 U.S.C. § 2412(d)(l)(B). A court's award of fees is subject to its discretion.

Flores v. Shala/a, 49 F .3d 562, 567 (9th Cir. 1995).




                                           3
        Case 9:19-cv-00149-DLC Document 34 Filed 05/12/20 Page 4 of 12



      I.     Whether Tarbert is the prevailing party.

      A party is a prevailing party when she "succeed[ s] on any significant issue in

litigation which achieves some of the benefit [she] sought in bringing

suit." Farrar v. Hobby, 506 U.S. 103, 109 (1992). Here, Tarbert succeeded on a

significant issue when the Court determined that the "Council's decision to adopt

the ALJ' s findings is not supported by substantial evidence" and remanded to the

agency to remove the latency period charges. (Doc. 28 at 14.) Accordingly,

Tarbert is the prevailing party. The Government does not argue otherwise.

      II.    Whether the Government's position is substantially justified.

      The government's position is substantially justified when it is "justified to a

degree that could satisfy a reasonable person." Decker v. Berryhill, 856 F.3d 659,

664 (9th Cir. 2017) (quoting Pierce v. Underwood, 487 U.S. 552, 565 (1988)). In

other words, "substantial justification is equated with reasonableness."

Thangaraja v. Gonzales, 428 F.3d 870, 874 (9th Cir. 2005). The government's

position is reasonable when it is supported in law and fact. Id. The government

bears the burden to justify both "the original agency action and its litigation

position." League of Wilderness Defs./Blue Mountains Biodiversity Project v. US.

ForestServ., No. 3:10-CV-01397-SI, 2014 WL 3546858, at *1 (D. Or. July 15,

2014) (citing Gutierrez v. Barnhart, 274 F.3d 1255, 1258 (9th Cir. 2001)). That

said, a court's determination that the agency's position was not supported by


                                          4
        Case 9:19-cv-00149-DLC Document 34 Filed 05/12/20 Page 5 of 12



substantial evidence is a "strong indication" that the government's position was not

substantially justified. Thangaraja, 428 F.3d at 874.

       In its cross motion for summary judgment, the Government primarily argued

that the Council's decision should be upheld because Tarbert's request was not

clearly articulated. (See Doc. 20 at 18-20.) Specifically, the Government argued

that Tarbert failed to explain why she disputed some, but not all, of the pre-2007

charges. (Id.) The Government also observed that to the extent there was any

mistake in the agency's ruling, the mistake was due to the agency's reasonable

reliance on Tarbert's instruction that she was only challenging the circled charges.

(Id. at 19.)

       While both contentions may be true, neither argument is directly responsive

to whether the Council's decision was supported by substantial evidence. The

Council denied Tarbert relief because it believed that Tarbert had not specifically

identified the disputed charges. (Doc. 28 at 9-10.) But the Council was wrong.

Tarbert's documentation on appeal provided enough information that the agency

ought to have been able to discern the disputed charges. The Government has not

met its burden to show that the Council's decision was supported by substantial

evidence and its litigation position was not substantially justified. Tarbert is

therefore entitled to fees, assuming her request is reasonable.




                                           5
        Case 9:19-cv-00149-DLC Document 34 Filed 05/12/20 Page 6 of 12



      Ill.   Whether the award of fees is reasonable.

      The BAJA permits an award of reasonable attorney's fees. 28 U.S.C.

§ 2412(d); Sorenson v. Mink, 239 F.3d 1140, 1145 n.1 (9th Cir. 2001). In Hensley

v. Eckhart, the Supreme Court provided instructions for analyzing the

reasonableness of a fee, stating that "[t]he most useful starting point . . . is the

number of hours reasonably expended on the litigation multiplied by a reasonable

hourly rate," a calculation known as the "lodestar." 461 U.S. 424, 433 (1983).

Because the hourly rate under the BAJA is capped by Congress, Mink, 239 F.3d at

1145, the only question here is whether Tarbert is entitled to all of the hours

claimed by her attorney.

      The Government asserts that Tarbert's award should be reduced to deduct

those hours spent on unsuccessful claims that are unrelated to the claim on which

she prevailed. (Doc. 32 at 7-8.) And, because Tarbert's attorney did not provide a

detailed accounting of his time, the Government suggests that McGarvey' s hours

be cut in half because Tarbert's filings devote approximately equal length to the

unsuccessful issues. (Id. at 8-9.)

      When a plaintiff prevails on only some of her claims, courts apply a two-

step process. Hensley, 461 U.S. at 434. At the first step, the court asks whether

the failed claims are unrelated to the successful ones. Id. Hours spent on unrelated

and unsuccessful claims should not be compensated. Id. at 440. Claims are

                                            6
       Case 9:19-cv-00149-DLC Document 34 Filed 05/12/20 Page 7 of 12



unrelated if they are distinct in law and fact from the successful claims. Mink, 239

F.3d at 1147 (quotation marks and citation omitted). The second step asks whether

the "plaintiff achieve[ d] a level of success that makes the hours reasonably

expended a satisfactory basis for making a fee award." Hensley, 461 U.S. at 434.

"Where a plaintiff has obtained excellent results, his attorney should recover a

fully compensatory fee[.]" Id.

      If a court determines that the fee award should be reduced on account of

"excessive, redundant, or otherwise unnecessary" hours, the court may conduct an

hour by hour analysis of the fee request removing the extraneous hours. McCown

v. City ofFontana, 565 F .3d 1097, 1102 (9th Cir. 2009) (quoting Hensley, 461

U.S. at 434). Where a fee request is massive, or it is otherwise impossible to

engage in an hourly accounting, a "court has the authority to make across-the-

board percentage cuts either in the number of hours claimed or in the final lodestar

figure." Gonzalez v. City ofMaywood, 729 F.3d 1196, 1203 (9th Cir. 2013)

(quoting Gates v. Deukmejian, 987 F.2d 1392, 1399 (9th Cir. 1992). When a

"court decides that a percentage cut (to either the lodestar or the number of hours)

is warranted, it must 'set forth a concise but clear explanation of its reasons for

choosing a given percentage reduction."' Id.

      Tarbert filed two motions for summary judgment. (Docs. 9, 12.) Each

supporting brief was six pages long. (Docs. 10, 13.) Tarbert's first motion for

                                           7
        Case 9:19-cv-00149-DLC Document 34 Filed 05/12/20 Page 8 of 12



summary judgment devoted equal length to arguing (1) that the Council erred in

adopting the ALJ's decision, and (2) that Tarbert was entitled to attorney's fees.

(Doc. 10 at 2-3.) Tarbert's second motion for summary judgment devoted

approximately equal length to her request for declaratory judgment that ( 1) the

Council's decision was unreasonably delayed, and that (2) Tarbert was accordingly

entitled to an interest penalty payment. (Doc. 13 at 2-5.) Tarbert was successful

only on the first contention raised in her first motion, that the Council erred in

adopting the ALJ's decision. As for Tarbert's remaining assertions, the Court

denied Tarbert's request for fees as premature, denied her request for an interest

penalty finding no legal basis for this argument, and declined to consider the

unreasonable delay argument, having already ruled in her favor on the first issue.

(Doc. 28 at 12-14.) Because Tarbert prevailed on only one of her four claims, the

question is whether any time spent on other claims should be deducted.

      Tarbert's unsuccessful interest penalty claim is unrelated in law and fact to

her successful claim that the Council erred in adopting the ALJ' s decision.

Tarbert's interest penalty claim purportedly arose under 42 C.F.R. § 405.1100

(which provides 90 days for the Council to issue a decision) or, alternately, 5

U.S.C. § 555(b) (which provides a decision within a "reasonable time"). Factually,

Tarbert asserts that an interest penalty is appropriate because the Council took 4

years and 9 months to issue its decision. (Doc. 13 at 2-13 .) Whereas Tarbert's

                                           8
        Case 9:19-cv-00149-DLC Document 34 Filed 05/12/20 Page 9 of 12



successful claim arose under 42 U.S.C. § 405(g) (providing for judicial review of

an agency action) and 42 U.S.C. § 1395y(b) (entitling Medicare to collect

reimbursement as a secondary payer for payments covered by a primary payer) and

alleged that the agency erred by seeking reimbursement for charges incurred

during the ten-year latency period. These claims are factually and legally unrelated

because Tarbert sought different forms of relief, under different laws, for different

wrongs.

      However, contrary to the Government's assertion, Tarbert's request that the

Court grant her relief on the merits because the agency's decision was

unreasonably delayed is not an unsuccessful claim. The Court never specifically

ruled on this issue because it had already granted Tarbert's request to remand to

the agency with instructions to deduct $1,782.31 from her bill. (Doc. 28 at 14 n.5.)

Reducing fees for time spent pursuing an alternate legal theory would fly in the

face of Rule 8(d). See Fed. R. Civ. Pro. 8(d).

      Having agreed with the Government in part and finding that one ofTarbert's

four claims is unrelated to her successful claim, the Court turns the Hensley's

second step and asks whether the "plaintiff achieve[ d] a level of success that makes

the hours reasonably expended a satisfactory basis for making a fee

award." Hensley, 461 U.S. at 434. "Where a plaintiff has obtained excellent

results, [her] attorney should recover a fully compensatory fee[.]" Id.

                                          9
       Case 9:19-cv-00149-DLC Document 34 Filed 05/12/20 Page 10 of 12



      The Court is not convinced that Tarbert obtained an excellent result. In its

order granting Tarbert's motion for summary judgment, the Court observed that

Tarbert's appeal to the Council was "not the model of clarity." (Doc. 28 at 13.)

But that is not the full extent of it. Tarbert's appeal has been confusing from its

inception. (See id. at 12.) Tarbert did not clearly organize her paperwork before

the ALJ, which resulted in a partial ruling in her favor, even though the ALJ fully

agreed with her position. (Id. at 8-9.) Then, Tarbert submitted a hurried appeal to

the Council that failed to clearly explain her position. (See Doc. 32 at 4.) Finally,

Tarbert's one-and-a-half-page discussion in her summary judgment brief provided

little more explanation of the mistake that infected the agency' s proceeding. While

brevity is generally appreciated, Tarbert's cursory treatment required the Court to

do what the agency did not-sift through the entire administrative record to

compare Medicare billing statements line by line, attempting to discern the nature

of the mistake. Although Tarbert succeeded in her claim, the Court doubts its

review would have been necessary had Tarbert more fully explained her position to

the agency. For this reason, reducing the fee award to deduct time spent on the

unsuccessful claim is appropriate.

      For the sake of accuracy, the Court would prefer to analyze McGarvey' s

billing records hour by hour and remove only those hours attributable to the

interest penalty issue, however, McGarvey's records make that impossible. Instead

                                          10
        Case 9:19-cv-00149-DLC Document 34 Filed 05/12/20 Page 11 of 12



of submitting detailed records with specific allocations of the time spent on various

tasks, McGarvey' s records reflect general tasks submitted in time blocks. As it

pertains to the two motions for summary judgment, McGarvey indicates only that

he spent 6. 7 hours to "Research Draft, revise and finalize Motion for Summary

Judgment and supporting brief." (Doc. 31-1 at 2.) Courts have discretion to

reduce the lodestar by an overall percentage when an hour-by-hour analysis is not

possible. See Gonzalez, 729 F.3d at 1203.

       For this reason, the Government's suggested approach makes sense. Setting

aside the 10.8 hours that McGarvey spent preparing the motions for attorney's

fees, (see Doc. 31-1 at 3), the Court will reduce the balance of the hours by 25% to

reflect time spent on the unsuccessful issue. 2 The Court will similarly reduce the

10.8 hours spent on preparing the motions for attorney's fees by 25%. See Native

Ecosystems Council v. Weldon, 921 F. Supp. 2d 1069, 1081 (D. Mont. 2013). This

reduction is particularly appropriate here, as Tarbert briefed the issue twice and

then amended her timely motion to account for various mistakes. McGarvey

requests a total of 3 7 .1 hours at the statutory rate of $205 .25/hour for a total of



2
  Even though Tarbert spent only 6. 7 hours on the motion for summary judgment, the Court will
reduce the total figure absent the fee request by 25%, recognizing that all other tasks performed
in the case (e.g., drafting the Complaint, preparing the statement of undisputed facts, etc.) are
necessary and related to pursuing each of Tarbert's four issues. This method of allocation is
imperfect because it assumes that time spent on these tasks is distributed equally across the
issues, nevertheless, the Court is not required justify its decision by precise mathematical
formulas. Hensley, 461 U.S. at 436.
                                               11
       Case 9:19-cv-00149-DLC Document 34 Filed 05/12/20 Page 12 of 12



$7,614.77. Reducing McGarvey's total hours by 25% results in $5,711.08. The

Court will additionally award $494.81 in costs for a total of $6,205.89.

      IT IS ORDERED that Tarbert's amended motion for attorney's fees (Doc.

31) is GRANTED in part. Tarbert is awarded a total of$6,205.89 in attorney's

fees and costs.

      IT IS FURTHER ORDERED that Tarbert's motion for attorney's fees (Doc.

30) is DENIED as moot.

      DATED this tl-~ ay of May, 2020.




                                                s~ d
                                       Dana L. C stensen, D1stnct Ju ge
                                       United States District Court




                                         12
